DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0019, line 5, “unfolded” should be deleted.  
In paragraph 0035, line 1, “convention” should be changed to --conventional--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 2019/0016292 A1). Son discloses a roof airbag for a vehicle, the roof airbag comprising: an airbag cushion 30 located at a roof panel of the vehicle and configured to be unfolded from a first side portion to a second side portion of the roof panel during an operation of the airbag cushion; a first seam portion (e.g., the horizontally extending portion of seam 32, as shown in Fig. 4) extended in a direction intersected with an unfolded direction of the airbag cushion and joining upper and lower surfaces of the airbag cushion to each other; and an inflator 20 coupled to the first side portion of the roof panel, and connected to the airbag cushion, and configured to inject gas into the airbag cushion so as to allow the airbag cushion to be unfolded from the first side portion to the second side portion of the roof panel. Since the structure set forth in the cited reference is substantially identical to the claimed structure, the claimed properties or functions (i.e., “the airbag cushion is configured to contract in a direction parallel to the unfolded direction of the airbag cushion during an unfolding thereof”, as recited in claim 2; compare Fig. 2 of applicant’s drawings) are presumed to be inherent to the cited reference. MPEP §2112.01(I). The first seam portion is formed by being spaced apart from a lateral end of the unfolded airbag cushion toward a central portion of the airbag cushion (e.g., Fig. 4). The roof airbag further comprises: a second seam portion (e.g., one or both of the horizontally extending portions of seams 34, as shown in Fig. 4) separated from the first seam portion in the unfolded direction of the airbag cushion, and allowing the upper and lower surfaces of the airbag cushion to be in contact with each other, and being extended in the direction intersected with the unfolded direction of the airbag cushion with a length relatively shorter than a length of the first seam portion (e.g., Fig. 4). The second seam portion comprises a plurality of second seam portions (e.g., both of the horizontally extending portions of seams 34, as shown in Fig. 4) arranged to be spaced apart from each other in an extended longitudinal direction thereof. The second seam portion is formed by being spaced apart from a lateral end of the unfolded airbag cushion toward a central portion of the airbag cushion (e.g., Fig. 4). A second bracket (e.g., 60) is coupled to the first side portion of the roof panel of the vehicle and coupled to the airbag cushion. A guide device is coupled to the roof panel of the vehicle, and connected to a lateral end of the unfolded airbag cushion, and extended in the unfolded direction of the airbag cushion to guide an unfolding of the airbag cushion from the first side portion to the second side portion of the roof panel, wherein the guide device comprises: a wire 80 mounted to the roof panel of the vehicle and extended in the unfolded direction of the airbag cushion; and a connecting portion (e.g., 75) connecting the airbag cushion to the wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2019/0016292 A1) in view of Lee et al. (US 2021/0138987 A1). Son teaches the limitations of claim 1, as explained above. In Son, the inflator is coupled to the roof panel by a first bracket 40. Son does not teach that the inflator is coupled to the roof panel by being connected to both a first bracket and a clamp. Lee teaches an inflator 320 that is connected to a roof panel by being connected to both a first bracket 310 and a clamp 330. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a connection between an inflator and a roof panel as taught by Lee for a connection between an inflator and a roof panel as taught by Son in order to similarly secure the inflator to the roof panel. MPEP §2143(I)(B). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
The applied reference has a common joint inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Son et al. (US 2019/0016292 A1) in view of Gammill et al. (US 2011/0163521 A1). Son teaches the limitations of claim 1, as explained above. In Son, the inflator is coupled to the roof panel by a first bracket 40. Son does not teach that the inflator is coupled to the roof panel by being connected to both a first bracket and a clamp. Gammill teaches an inflator 140 that is connected to a roof panel by being connected to both a first bracket 130 and a clamp 150. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a connection between an inflator and a roof panel as taught by Gammill for a connection between an inflator and a roof panel as taught by Son in order to similarly secure the inflator to the roof panel. MPEP §2143(I)(B). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614